DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/28/2020. 
Claims 1-18 are pending. 
The Drawings filed on 02/28/2020 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of Claims 1 to 18 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims an extended reality system in claims 1-17 and a method for managing extended reality computer hardware in claim 18. As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four 

Step 2A, Prong 1
Each of Claims 1 to 18 recite steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 18 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 20 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 10) recites an extended reality system, comprising specialized computer hardware and software configured to: 
collect voluntarily-provided personal information from a first user of the system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
collect voluntarily-provided personal information from a second user of the system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
create a first rating, for said first user, based on the type and amount of personal information provided by said first user (steps or instructions or rules for providing access to user’s personal 
create a second rating, for said second user, based on the type and amount of personal information provided by said second user (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
track and record data related to said first user's activity and said second user's activity interacting with a three-dimensional environment created, at least in part, by said system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
determine a third rating for said first user's and said second user's activity based on one or more qualities of said activity (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
determine a fourth rating for said second user's and said second user's activity based on one or more qualities of said activity (steps or instructions or rules for providing access to user’s personal 
determine a control-system-managed level of access for said first user to said second user's personal information, based on an algorithm based on each of the first rating, second rating, third rating and fourth rating (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG).

Independent Claim 11 (and its dependent Claims 12 to 17) recites an extended reality system, comprising specialized computer hardware and software configured to: 
collect voluntarily-provided personal information from at least a first user of the system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
create a first, coin rating, for said first user, based on the type and amount of personal information provided by said first user (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 
track and record data related to said first user's activity interacting with a three-dimensional environment created, at least in part, by said system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);  
66determine another, gameplay rating for said first user's activity based on one or more qualities of said activity (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
determine a second, V-Score rating, based on all personal information and gameplay data related to said first user (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
determine a control-system-managed level of access for said first user to another user's personal information, based on an algorithm based on each of the first rating and the second rating (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing 

Independent Claim 18 recites a method for managing extended reality computer hardware, comprising the following steps: 
providing an extended reality system to a user, wherein the extended reality system comprises specialized computer hardware and software configured to: 
collect voluntarily-provided personal information from a first user of the system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);
collect voluntarily-provided personal information from a second user of the system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);
create a first rating, for said first user, based on the type and amount of personal information provided by said first user (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  
create a second rating, for said second user, based on the type and amount of personal information provided by said second user (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
track and record data related to said first user's activity and said second user's activity interacting with a three-dimensional environment created, at least in part, by said system (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);  
68determine a third rating for said first user's and said second user's activity based on one or more qualities of said activity (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
determine a fourth rating for said second user's and said second user's activity based on one or more qualities of said activity (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between 
determine a control-system-managed level of access for said first user to said second user's personal information, based on an algorithm based on each of the first rating, second rating, third rating and fourth rating (steps or instructions or rules for providing access to user’s personal information based on a rating, which involves managing interactions between people, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG). 

As indicated above, each of independent Claims 1, 11, and 18 (and their respective dependent Claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  Further, dependent Claims 2 to 10 and 12 to 17 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.




Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 11, and 18 (and their respective dependent Claims 2 to 10, and 12 to 17) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 9, and 17), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of specialized computer hardware and software are generically recited in independent Claims 1, 11, and 18 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 11, and 18 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer (as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Thus, for these additional reasons, the abstract idea identified above 

Step 2B

None of Claims 1 to 18 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of specialized computer hardware and software broadly recited. These additional elements are generically claimed computer components which enable the claimed invention to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The recitation of the above-identified generic computer limitations in Claims 1 to 18 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the apparatuses of Claims 1 to 18 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general-purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 18 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, claims 1 to 18 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR). Therefore, none of the Claims 1 to 18 amounts to significantly more than the abstract idea itself (Step 2B: NO). 



Conclusion
Claims 1-18 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715